Case 20-10343-LSS   Doc 2030-1   Filed 02/03/21   Page 1 of 3




                       EXHIBIT A

                      Proposed Order
                  Case 20-10343-LSS        Doc 2030-1       Filed 02/03/21       Page 2 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                          Chapter 11

                                                    Case No. 20-10343 (LSS)

    BOY SCOUTS OF AMERICA AND                       Jointly Administered
    DELAWARE BSA, LLC, 1
                                                    Hearing Date: Feb. 17, 2021 at 10:00 a.m. (ET)
                                                    Objection Deadline: Feb. 10, 2021 at 4:00 p.m. (ET)
                                Debtors.


             [PROPOSED] ORDER GRANTING CENTURY’S MOTION TO COMPEL
                     ABUSED IN SCOUTING, KOSNOFF LAW PLLC,
                  AND THE COALITION TO SUBMIT THE DISCLOSURES
             REQUIRED BY FEDERAL RULE OF BANKRUPTCY PROCEDURE 2019

             Upon the motion (the “Motion”) 2 of Century Indemnity Company, as successor to CCI

Insurance Company, as successor to Insurance Company of North America and Indemnity

Insurance Company of North America (“Century”) for entry of an Order granting certain relief

requested in the Motion (D.I. _____), it is HEREBY ORDERED THAT:

             1.     The Motion is GRANTED

             2.     Abused in Scouting and Kosnoff Law PLLC must separately produce the

following information pursuant to Rule 2019:

                    A.     A list of the names and addresses of all creditors (including creditors for
                           whom the filing counsel is acting as co-counsel) represented by Abused in
                           Scouting and Kosnoff Law PLLC. The list should indicate whether each
                           creditor has opted in to be part of the Coalition.




1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300) and Delaware Boy Scouts, LLC
      (4311). The Debtors’ mailing address is 1325 West Walnut Lane, Irving, Texas 75038.
2
      All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms
      in the Motion.
           Case 20-10343-LSS       Doc 2030-1      Filed 02/03/21      Page 3 of 3




            B.     A complete copy of each form of agreements authorizing Abused in
                   Scouting and Kosnoff Law PLLC/Tim Kosnoff to act on behalf of a
                   creditor in this case and their representation of multiple parties.

            C.     A list and explanation of any co-counsel, consultant, or fee-sharing
                   relationships and arrangements in connection with this bankruptcy case or
                   claims against any of the Debtors, and attachment of copies of any
                   documents that were signed in conjunction with creating that relationship
                   or arrangement.

            D.     A list of the persons or entities with an equity interest in the claims of any
                   creditor represented by Abused in Scouting and Kosnoff Law PLLC/Tim
                   Kosnoff other than the claimant.

            E.     All other information and disclosures required by Fed. R. Bankr. P. 2019.

      3.    The Coalition must produce the following information pursuant to Rule 2019:

            A.     A list of the names and addresses of all creditors represented by the
                   Coalition, including the law firm that represents each creditor. The list
                   should indicate whether each creditor represented by Abused in Scouting
                   and/or Kosnoff Law PLLC/Tim Kosnoff has opted in to be part of the
                   Coalition.

            B.     A list of the persons or entities with an equity interest in the claims of any
                   creditor represented by the Coalition other than the claimant.

            C.     All other information and disclosures required by Fed. R. Bankr. P. 2019.




Dated _____________



                                  __________________________________

                                  United States Bankruptcy Judge
